Citation Nr: 9909847	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  95-40 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss, currently evaluated as noncompensably (zero percent) 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which granted service connection for 
right ear hearing loss and denied service connection for left 
ear hearing loss.  In an April 1998 decision, the Board 
granted service connection for left ear hearing loss and 
remanded the issue of entitlement to a compensable evaluation 
for bilateral hearing loss back to the RO for further 
development.  The case has since been returned to the Board.

The veteran originally requested a VA Travel Board hearing in 
his November 1995 VA Form 9 (Appeal to Board of Veterans' 
Appeals).  However, he indicated in an October 1997 VA form 
letter that he sought to withdraw this hearing request.  See 
38 C.F.R. § 20.704(e) (1998).

In her March 1999 Brief on Appeal, the veteran's 
representative indicated that the veteran sought to reopen 
his previously denied claim of entitlement to service 
connection for tinnitus.  This matter is referred back to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has level II hearing impairment in the right 
ear and level III hearing impairment in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code 6100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  

The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the VA's duty to 
assist him in developing the facts pertinent to his claim 
under 38 U.S.C.A. § 5107(a) (West 1991).  In this regard, the 
Board notes that, following the Board's April 1998 remand, 
the RO scheduled the veteran for an audiological examination 
in May 1998, but the veteran failed to appear for that 
examination.  In this regard, the Board would point out that 
the VA's statutory duty to assist the veteran is not a one-
way street.  If a veteran wishes help in developing a claim, 
he cannot passively wait for it in those circumstances where 
he may or should be able to assist in providing evidence in 
support of his claim.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Accordingly, in light of the veteran's 
failure to respond to the VA's efforts to assist him with the 
factual development of his claim, no further effort will be 
expended to assist him in this regard, and his case will be 
decided on the evidence of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.87 (1998)) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numerical designation of impaired 
efficiency (I through XI) will be determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.  For example, with the 
percentage of discrimination of 70 and an average pure tone 
decibel loss of 64, the numeric designation level is "V" 
for one ear.  The same procedure will be followed for the 
other ear.  38 C.F.R. § 4.85(a) (1998).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.87) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6103.  38 C.F.R. §§ 4.85(b), 4.87, 
Diagnostic Codes 6100-6110 (1998).  

In this case, the only post-service authorized audiological 
evaluation of record is from a July 1995 VA examination.  
This evaluation revealed the following pure tone thresholds, 
in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
55
75
75
LEFT
15
25
65
85
90

The examiner noted that the average pure tone thresholds (for 
the frequencies from 1000 to 4000 Hertz) were 54 decibels in 
the right ear and 66 decibels in the left ear.  Speech 
audiometry testing revealed speech recognition ability of 88 
percent in both ears.  The examiner noted that these findings 
showed a normal to severe sensorineural hearing loss in the 
right ear and a normal to profound sensorineural hearing loss 
in the left ear.  

In applying the diagnostic criteria noted above, the Board 
finds that the results from the July 1995 evaluation equate 
to level II hearing impairment in the right ear and level III 
hearing impairment in the left ear.  See 38 C.F.R. § 4.87, 
Table VI (1998).  Applying these results to 38 C.F.R. § 4.87, 
Table VII, the veteran's hearing loss is shown to warrant a 
noncompensable disability evaluation under Diagnostic Code 
6100.  

The Board observes that the claims file also includes VA 
audiological records from July 1996 and July 1998.  While 
these records include hearing loss testing graphs, they 
contain no interpretation of the results in terms of pure 
tone thresholds.  Moreover, these records do not reflect that 
the veteran underwent Maryland CNC audiometry testing.  The 
Board therefore finds that this evidence is inadequate for 
rating purposes. 

Overall, the competent medical evidence of record simply does 
not show that the veteran's bilateral hearing loss is 
sufficiently disabling as to warrant a compensable evaluation 
under 38 C.F.R. § 4.87 (1998).  The veteran's lay assertions 
of decreased hearing are insufficient to establish 
entitlement to a compensable evaluation for bilateral hearing 
loss because "...disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345,  349 (1992).  The Board would 
remind the veteran that he is free to submit evidence at a 
later date in furtherance of the assignment of a compensable 
evaluation.  In the present case, however, the mechanical 
application clearly establishes a noncompensable disability 
evaluation under Diagnostic Code 6100. 

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In this regard, there is no indication from the record that 
the veteran's bilateral hearing loss disability has markedly 
interfered with earning capacity or employment status, or has 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-59 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

